Exhibit 10.1
AMENDMENT NO. 1, dated as of February 5, 2009, to the Restricted Stock Unit
Award Agreement (the “Agreement”), dated as of January 9, 2009, by and between
First Industrial Realty Trust, Inc. (“FR”) and Bruce W. Duncan (the “Grantee”).
     WHEREAS, FR and the Grantee have previously entered into the Agreement;
     WHEREAS, FR and the Grantee mutually desire to amend the Agreement in order
to correct a scrivener’s error;
     NOW, THEREFORE, the Agreement is hereby amended as follows:
1. Section 2(a)(ii)(B)(1) of the Agreement is hereby amended by adding the word
“consecutive” immediately preceding the word “trading”.
2. Except as provided herein, the Agreement shall remain in full force and
effect. The Agreement together with this Amendment No. 1 shall be considered one
and the same agreement.

            FIRST INDUSTRIAL REALTY TRUST, INC.
      By:   /s/ John H. Clayton         Name:   John H. Clayton        Title:  
Vice President — Corporate Legal        BRUCE W. DUNCAN
      /s/ Bruce W. Duncan                  

